            Case 1:20-cr-00135-JMF Document 224 Filed 09/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   20-CR-135-9 (JMF)
                                                                       :
DENISE BULLOCK,                                                        :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Defendant Denise Bullock moves for release on bond or, in the alternative, temporary

release pursuant to 18 U.S.C. § 3142(i). See ECF No. 214. Although the issue is close, upon

review of the parties’ papers, see ECF Nos. 214, 220, 221,1 the Court concludes that conditions can

be set to “reasonably assure the appearance of” Defendant “as required and the safety of any other

person and the community.” 18 U.S.C. § 3142(e)(1). In particular, although Defendant has prior

bench warrants and there is evidence indicating that she took steps to avoid arrest upon learning

about her co-defendants’ arrests, it does not follow that, subject to stringent conditions, she would

pose a risk of flight (let alone a danger to others).

        Accordingly, the motion for bail is GRANTED, and Defendant is ordered release pursuant

to the following conditions:

                $50,000 personal recognizance bond signed by Ms. Bullock, who may affix her
                 signature remotely within three hours of her release, and co-signed by her mother
                 and two other financially responsible persons, all of whom must sign the bond within
                 one week of Mr. Bullock’s release and may do so remotely;

                24-hour home incarceration at Ms. Bullock’s aunt’s residence, subject to approval by
                 Pretrial Services, and enforced by location monitoring technology to be determined
                 by Pretrial Services. Ms. Bullock may leave the residence only for necessary
                 medical services. All other leave from the residence must be submitted through

1
      The Clerk of Court is directed to file and maintain Defendant’s medical records filed by the
Government under seal.
          Case 1:20-cr-00135-JMF Document 224 Filed 09/15/20 Page 2 of 2



               defense counsel for the Court’s approval;

              No visitors to Ms. Bullock’s aunt’s residence except family members and her
               boyfriend;

              Ms. Bullock shall report to Pretrial Services at 500 Pearl Street, New York, NY
               immediately upon release for installation of the location monitoring equipment,
               unless otherwise instructed by Pretrial Services;

              If approved by Pretrial Services, Ms. Bullock is permitted to self-install the location
               monitoring equipment selected by Pretrial Services under the direction and
               instruction of Pretrial Services;

              Ms. Bullock must purchase or obtain an iPhone with FaceTime capabilities within
               two weeks of her release for remote/virtual monitoring by Pretrial Services;

              Ms. Bullock shall surrender any personal travel documents not already in the
               possession of Pretrial Services and make no new applications for travel documents;

              Pretrial Services supervision as directed in the Southern District of New York;

              Travel restricted to the Southern and Easter Districts of New York;

              Ms. Bullock may travel to and from the Eastern District of Pennsylvania for the
               limited purpose of visiting her daughter there, but only with advanced written
               approval from the Court;

              No contact with any co-defendants except in the presence of counsel;

              Ms. Bullock must immediately disclose to Pretrial Services when any inhabitant of
               her aunt’s residence, including herself, becomes symptomatic of any illness, and
               must report at the direction of Pretrial Services.

       The Government shall immediately make arrangements for Ms. Bullock and the three co-

signers to sign the bond and for Ms. Bullock to be released. Defense counsel shall promptly make

arrangements, with the Government’s cooperation, to transport Ms. Bullock to her aunt’s residence.

       The Clerk of Court is directed to terminate ECF No. 214.

       SO ORDERED.

Dated: September 15, 2020                          __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge
